             Case 3:19-cv-00197-KC Document 17 Filed 04/23/20 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      EL PASO DIVISION

 SUMMIT MOUNTAIN RANCH, LLC                         §
 and JERRY REINER,                                  §
                                                    §
      Plaintiffs,                                   §
                                                    §
 v.                                                 §     EP-19-CV-197-KC
                                                    §
 DAVID JUSTIN BURRUP,                               §
                                                    §
      Defendant.                                    §

                                                 ORDER

         On this day, the Court considered the parties’ Joint Motion for Entry of Order, ECF No. 16.

Upon due consideration, the Motion is GRANTED.

         IT IS FURTHER ORDERED as follows:

1. The parties agree that Defendant David Justin Burrup’s December 18, 2018, post on

      HuntingNet.com regarding Summit Mountain Outfitters under the name jburrup posted at 5:38

      p.m. is defamatory.

2. Defendant David Justin Burrup must seek removal of the HuntingNet.com post and all

      subsequent related comments to the post from HuntingNet.com and MH Sub I, LLC d/b/a

      Internet Brands within ten days of entry of this Order.

3. Defendant David Justin Burrup must request Google remove the post and all subsequent related

      comments to the post from its search results index within ten days of entry of this Order.

         SO ORDERED.

         SIGNED this 23rd day of April, 2020.



                                        KATHLEEN CARDONE
                                        UNITED STATES DISTRICT JUDGE
